UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7027



NORMAN LEE GROOMS,

                                             Petitioner - Appellant,

          versus


BRIAN BLEDSOE, Warden, Bureau of Prisons,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-99-135-1)


Submitted:   December 22, 1999            Decided:   January 20, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Lee Grooms, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman Grooms appeals the district court’s order denying re-

lief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Grooms v. Bledsoe, No. CA-99-135-1 (N.D.W. Va. July 21,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2